Little, J.
1. An allegation in an indictment that goods were stolen from the house of a named person is sufficiently supported by evidence showing that at the time the larceny was committed that person was occupying a room in that house as a lodger, and that the larceny occurred in that room.
2. There was ample evidence to sustain the conviction; and while the charge relating to the credibility of witnesses was not strictly appropriate, the error therein was not of sufficient materiality to require this court to set the verdict aside.

Judgment affirmed.


All the Justices concurring.

S. C. Crane and J. L. Cobb, for plaintiff in error.
C. D. Hill, solicitor-general, contra.